    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 1 of 9 PageID #:305




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILILNOIS
                                EASTERN DIVISION


 IN RE: TIKTOK, INC.,
 CONSUMER PRIVACY                                 MDL No. 2948
 LITIGATION
                                                  Master Docket No. 20-cv-4699

                                                  Judge John Z. Lee

                                                  Magistrate Jude Sunil R. Harjani
 This Documents Relates to All Cases


APPLICATION OF JOSEPH P. GUGLIELMO FOR APPOINTMENT TO PLAINTIFFS’
 STEERING COMMITTEE AND IN SUPPORT OF PROPOSED CO-LEAD COUNSEL
        AND LIAISON COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)

       Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure and the Court’s Case

Management Orders Nos. 1 (“CMO 1”) and 2 (“CMO 2”), Plaintiff G.R. by and through her

Guardian Mayra De La Cruz (“Plaintiff”), submits this memorandum in support of the application

for Joseph P. Guglielmo of Scott+Scott Attorneys at Law LLP (“Scott+Scott”) to Plaintiffs’

Steering Committee, and the applications of Katrina Carroll of Carlson Lynch LLP (“Carlson

Lynch”) and Jonathan Jagher of Freed Kanner London & Millen LLC (“Freed Kanner”) as Co-

Lead Counsel, and Elizabeth Fegan of Fegan Scott, LLC as Plaintiffs’ Liaison Counsel.

       INTRODUCTION

        Federal Rule of Civil Procedure 23(g)(3) provides that the Court “may designate interim

 counsel to act on behalf of the putative class before determining whether to certify the action as

 a class action.” Fed. R. Civ. P. 23(g)(3). Furthermore, the MANUAL FOR COMPLEX LITIGATION

 (the “Manual”) provides guidance regarding the organization of complex litigation, including the

 responsibilities and duties of counsel appointed to lead such actions, the importance of the
       Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 2 of 9 PageID #:306




    appointment of “designated” counsel and the various organizational structures. See MANUAL FOR

    COMPLEX LITIGATION (FOURTH) §§10.2, 10.21, 10.22, 10.221, and 10.224 (2004). As the Manual

    explains, “[e]arly organization of the counsel who have filed the various cases transferred or

    consolidated for pretrial purposes is a critical case-management task.” Id. §22.62.

           In appointing class counsel, the court “must consider”:

                  (i) the work counsel has done in identifying or investigating potential
                      claims in the action;

                  (ii) counsel’s experience in handling class actions, other complex
                       litigation, and the types of claims asserted in the action;

                  (iii) counsel’s knowledge of the applicable law; and

                  (iv) the resources that counsel will commit to representing the class.

          Fed. R. Civ. P. 23(g)(1)(A)(i-iv). These four factors also apply in the selection of interim

class counsel. Walker v. Discover Fin. Servs., No. 10-CV-6994, 2011 WL 2160889, at *2 (N.D.

Ill. May 26, 2011); Newberg on Class Actions §3:85 (5th ed.). In addition, the Court may consider

“ʻother matter[s] pertinent to counsel’s ability to fairly and adequately represent the interests of

the class.’” Smith v. State Farm Mut. Auto. Ins. Co., 301 F.R.D. 284, 288 (N.D. Ill. 2014)1; Fed.

R. Civ. P. 23(g)(1)(B). As set forth below, based on these factors, as well as those set forth by the

Court in CMO 1, Plaintiff submits that Ms. Carroll and Mr. Jagher should be appointed Co-Lead

Class Counsel. Plaintiff further submits that Mr. Guglielmo of Scott+Scott be appointed to

Plaintiffs’ Steering Committee2 as the proposed attorneys are best suited to represent the interests


1
          Unless otherwise indicated, citations are omitted and emphasis is added.
2
        Plaintiff further supports the proposal submitted by Ms. Carroll and Mr. Jagher of
Plaintiffs’ Steering Committee consisting of: Robert Foote (Foote, Mielke, Chavez & O’Neil,
LLC); Michael Gervais (Susman Godfrey LLP); Joseph Guglielmo (Scott+Scott); Tina Wolfson
(Ahdoot & Wolfson, PC); and James Zouras (Stephan Zouras, LLP). For the same reasons set
forth herein, Plaintiff believes the proposed Plaintiffs’ Steering Committee will inclusively and
efficiently serve the interests of the putative classes.


                                                   2
    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 3 of 9 PageID #:307




of the class and will ensure the vigorous, effective, cooperative, and efficient prosecution of the

actions.

       In CMO 1, the Court indicated that the main criteria for appointment as Lead Counsel

would be: (a) counsel’s willingness and availability to commit to a time consuming project; (b)

counsel’s ability to work cooperatively with others; and (c) counsel’s professional experience in

this type of litigation . . . .” CMO 1 at 6-7. As discussed below, Mr. Guglielmo of Scott+Scott

has demonstrated his willingness to commit to this action and expend the resources necessary to

achieve the best result for Plaintiff and the Class. Mr. Guglielmo has vast experience in complex

litigation, data privacy, and data security litigation. Mr. Guglielmo has a strong track record of

cooperation with other attorneys and firms across the plaintiff’s bar, including many in this action.

Mr. Guglielmo, along with other attorneys representing clients that had filed various claims against

TikTok, Inc. (“TikTok”), agreed to participate in settlement discussions, which included a

mediation held before Hon. Layn Phillips, which ultimately led to the settlement with TikTok. Mr.

Guglielmo’s inclusion in the Steering Committee would provide added depth and experience and

ensure that the best result possible is achieved for the class against TikTok. Mr. Guglielmo’s

inclusion in the Steering Committee would also ensure that a strong voice for California claims

and class members is represented in a leadership position.

       JOSEPH P. GUGLIELMO SHOULD BE APPOINTED TO PLAINTIFFS’
       STEERING COMMITTEE

       A.      Joseph Guglielmo Has the Experience and Dedication to Serve on the Steering
               Committee

       For over the past 20 years, Mr. Guglielmo has litigated in a leadership capacity numerous

complex consumer class actions, including as lead counsel in several prominent multidistrict data

breach and data privacy class actions. Mr. Guglielmo currently serves as co-lead counsel for the




                                                 3
    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 4 of 9 PageID #:308




financial institution plaintiffs in In re Equifax, Inc. Customer Data Security Breach Litigation, No.

1:17-md-02800 (N.D. Ga.), which recently settled on a nationwide basis. Mr. Guglielmo also

currently serves in a leadership capacity in In re Google Assistant Privacy Litigation, No. 5:19-

cv-04286 (N.D. Cal.)., representing consumers alleging privacy violations whereby Google

Assistant records and discloses their private, confidential communications without consent. Mr.

Guglielmo is also counsel in Lopez v. Apple Inc. Case No.: 4:19-cv-04577-JSW (N.D. Cal.),

representing consumers and their minor children alleging privacy violations by Apple through its

Siri application.

       Mr. Guglielmo was appointed co-lead counsel in Forth v. Walgreen Co, Inc., No. 1:17-cv-

02246 (N.D. Ill.), in this District, representing consumers and third-party payers claiming

overcharges for medically necessary prescription drugs. A complete overview of Mr. Guglielmo’s

prior experience and successful results is available on his firm’s website.3

       Mr. Guglielmo’s recent successes further demonstrate his experience and dedication for

appointment to Plaintiffs’ Steering Committee. Mr. Guglielmo served as co-lead counsel in In re

The Home Depot, Inc., Customer Data Security Breach Litigation, No. 1:14-md-02583 (N.D. Ga.)

and negotiated a $27.25 million settlement on behalf of financial institutions nationwide. Mr.

Guglielmo was one of the principal negotiators of a $50 million settlement on behalf of financial

institutions involving the breach of personal and financial information in First Choice Federal

Credit Union v. The Wendy’s Co., No. 2:16-cv-00506 (W.D. Pa.), and Mr. Guglielmo was

appointed to the plaintiffs’ steering committee and helped secure a $59 million settlement in In re

Target Corporation Customer Data Security Breach Litigation, No. 0:14-md-02522 (D. Minn.).

Notably, in approving a settlement involving a Bernie Madoff Ponzi scheme, Justice Lowe of the



3
       See https://scott-scott.com/about-us/attorneys/joseph-p-guglielmo/.


                                                 4
    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 5 of 9 PageID #:309




New York Supreme Court commended Scott+Scott and Mr. Guglielmo’s representation:

“Scott+Scott has demonstrated a remarkable grasp and handling of the extraordinarily complex

matters in this case. The extremely professional and thorough means by which NYU’s counsel has

litigated this matter has not been overlooked by this Court.” New York Univ. v. Ariel Fund Ltd.,

No. 603803/08, slip. op. at 9-10 (N.Y. Sup. Ct. Mar. 1, 2010).

       Through these cases, Mr. Guglielmo has worked extensively and cooperatively with almost

all of the law firms representing plaintiffs against TikTok. Given Mr. Guglielmo’s strong prior

track record of cooperation and experience with firms across the plaintiff’s bar, as well as his

extensive knowledge of data breach and data privacy litigation, and the settlement of such actions,

Mr. Guglielmo has brought, and will continue to bring, his depth of knowledge and experience to

this action. Mr. Guglielmo, on behalf of the California client and Class he represents, researched,

developed, and brought specific claims under California law against TikTok, including the

California Consumer Privacy Act of 2018 (“CCPA”), Cal. Civil Code §1798.100 et seq., as well

claims based on violations of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

Code §17200, based on unlawful and unfair conduct under Cal. Bus. & Prof. Code §22576, and

Cal. Fam. Code §6701 and §6710. Mr. Guglielmo has also done extensive research into the factual

claims, as well as research into the application development at issue. Mr. Guglielmo has dedicated

substantial time and resources to the claims and has been a material participant in the mediation

and ultimate settlement of the claims brought against TikTok. For these reasons, Plaintiff

respectfully requests that the Court appoint Mr. Guglielmo to Plaintiffs’ Steering Committee.

       KATRINA CARROLL AND JON JAGHER SHOULD BE APPOINTED CO-LEAD
       COUNSEL

       Mr. Guglielmo offers his full support for the applications of Katrina Carroll and Jon Jagher

as Co-Lead Counsel. Having worked with them and their firms in previous complex consumer



                                                5
    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 6 of 9 PageID #:310




class action litigation, and having seen their tremendous dedication and skill in the instant litigation

in trying to bring about consensus among as many parties as possible towards a complete resolution

of the class claims, Mr. Guglielmo is confident that Ms. Carroll and Mr. Jagher clearly meet the

criteria warranting appointment as Co-Lead Counsel and have and will continue to work with all

parties in a professional, constructive, and cooperative manner to achieve the best possible

outcome for all members of the Class.

        Ms. Carroll and Mr. Jagher have already shown their willingness and availability to commit

to this litigation, which has been a time consuming project, as well as their ability and willingness

to work cooperatively with others by bringing together attorneys and clients with actions

throughout the United States to work together to achieve a common goal of all plaintiffs’ counsel

– to obtain the best possible outcome for their clients and the Class they seek to represent.

Moreover, Ms. Carroll and Mr. Jagher have demonstrated in this action and in their respective firm

resumes their professional experience in this type of litigation.

        Ms. Carroll and Mr. Jagher have dedicated a substantial number of hours towards the

prosecution and litigation of this action. Ms. Carroll and Mr. Jagher have responded with a

dedication to expend the resources necessary to reach a positive outcome. Substantively, this

litigation presents complex and novel interpretations of still-developing consumer privacy rights

statutes and caselaw, requiring many hours of legal research, analysis, synthesis, and writing.

Procedurally, the matter has already been through extensive preliminary motion practice, including

consolidation procedures at the district and multi-district levels, and two full-day mediation

sessions. Ms. Carroll and Mr. Jagher have shown that they and their firms are more than willing

to put in the necessary time and resources to fully litigate this matter to its conclusion.




                                                   6
     Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 7 of 9 PageID #:311




        Ms. Carroll and Mr. Jagher have also shown their tireless efforts to forge consensus. As

more fully described in their respective submissions and declarations, Ms. Carroll and Mr. Jagher

have documented dozens of communications among all plaintiffs’ and defendants’ counsel

regarding numerous issues of strategy, coordination, and settlement. Mr. Guglielmo fully expects

this openness and desire to gain full consensus to the benefit of the putative classes to continue

should they be appointed co-Lead Counsel.

        Finally, Ms. Carroll and Mr. Jagher have years of experience as top-class consumer class

action litigators that they would bring to bear as co-leaders of the plaintiffs’ group in this litigation.

Ms. Carroll has prior experience with biometric privacy litigation in particular, including BIPA

cases against Google and Shutterfly. See, e.g., Norberg v. Shutterfly, Inc., 152 F. Supp. 3d 1103

(N.D. Ill. 2015) (finding jurisdiction against defendant and that plaintiff stated a claim under the

Illinois Biometric Information Privacy Act (“BIPA”)); Rivera v. Google Inc., 238 F. Supp. 3d

1088, 1095-96 (N.D. Ill. 2017) (interpreting meaning of “biometric identifier” within the context

of BIPA).

        CONCLUSION

        For the foregoing reasons, Plaintiff submits that Mr. Guglielmo be appointed to Plaintiffs’

Steering Committee, that Ms. Carroll and Mr. Jagher be appointed co-Lead Counsel, and that Ms.

Fegan should be appointed as Liaison Counsel.

Dated: September 8, 2020                        Respectfully submitted,
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                /s/ Joseph P. Guglielmo
                                                Joseph P. Guglielmo (IL Bar #2759819)
                                                The Helmsley Building
                                                230 Park Avenue, 17th Fl
                                                New York, NY 10169
                                                Telephone: 212-223-4478
                                                Facsimile: 212-223-6334
                                                jguglielmo@scott-scott.com




                                                    7
Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 8 of 9 PageID #:312



                                  Erin Green Comite (IL Bar #420630)
                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                  156 South Main Street
                                  P.O. Box 192
                                  Colchester, CT 06415
                                  Telephone: 860-537-5537
                                  Facsimile: 860-537-4432
                                  ecomite@scott-scott.com

                                  Joseph A. Pettigrew
                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                  600 W. Broadway, Suite 3300
                                  San Diego, CA 92101
                                  Telephone: 860-537-5537
                                  Facsimile: 860-537-4432
                                  jpettigrew@scott-scott.com

                                  E. Kirk Wood
                                  ekirkwood1@bellsouth.net
                                  WOOD LAW FIRM, LLC
                                  P. O. Box 382434
                                  Birmingham, AL 35238-2434
                                  Telephone: 205-908-4906
                                  Facsimile: 866-747-3905

                                  William A. Baird
                                  w.baird.law@gmail.com
                                  BAIRD LAW FIRM
                                  2625 Townsgate Road, Suite 330
                                  Westlake Village, CA 91361
                                  Telephone: 805-267-1209
                                  Facsimile: 866-747-3905

                                  Counsel for Plaintiff G.R., a Minor, by and
                                  Through Her Guardian Mayra De La Cruz




                                    8
    Case: 1:20-cv-04699 Document #: 31 Filed: 09/08/20 Page 9 of 9 PageID #:313




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of September, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing to the registered participants as identified on the Notice of Electronic Filing.

                                                       s/ Joseph P. Guglielmo
                                                       Joseph P. Guglielmo




                                                  9
